DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Regarding the 35 USC 102/103 rejection of the claims with respect to Carbunaru, 
Applicant argues on page 4 of the response that “…the Office has not identified why the disclosure of Carbunaru provides the ‘general conditions of the claim’ or a ‘finite number of predictable solutions’…”. The Examiner respectfully disagrees. As note din the Non-Final rejection mailed 08/17/2021, Carbunaru discloses applying pulse trains to two separate tissue regions (those tissue regions surrounding first and second common electrodes (electrodes E1 and E4 in the example provided and shown in Fig. 9). Carbunaru also discloses that the combined pulse train delivered at each tissue location has a frequency greater that the individual frequencies of the individual pulse trains that make up each combined pulse train (see also Fig. 9 and 10). As such, Carbunaru clearly shows the “general conditions of the claim” in which two separate tissue locations have two separate combined pulse trains that each have a frequency greater than the sub-component pulse trains used to make the combination. Additionally, as also note din the Final Rejection, Carbunaru clearly discloses a finite number of electrodes that can be selected for stimulation, e.g. 16 electrodes (see Fig. 2). While 
Using the example of a heuristic set of rules and also the example of a 16 electrode system, one could clearly see Carbunaru covers a modification to the examples in the drawings where electrode E1 is selected as a common electrode and the two closest electrodes E2, E3 are selected as the sourcing electrodes. Then a second common electrode E7 can be selected and the two closets electrodes would be electrodes E6 and E8 (see Fig. 2). Again, the heuristic rule regarding the closest electrodes to the common electrode provides the general working conditions of the claim and simply modifying electrode combinations within this framework would only involve routine skill in the art and seeing how there are a finite number of electrodes 
For the reasons above and set forth in the rejections set forth in the Non-Final Rejection and reproduced below, the Claims stand rejected with respect to Carbunaru.
Applicant’s arguments regarding the Double Patenting Rejection have been considered and are not persuasive. The claim set originally submitted in the present application were drawn to the non-elected claim set from the parent. However, Applicant amended these claims via a preliminary amendment changing the scope of the claimed invention in which the designation of anodes and cathodes were removed, the requirement for each electrode to be different was removed and then a new limitation was made requiring the electrode combinations to have at least one unique electrode (at a minimum, only one electrode of each combination now has to be different). Since Applicant changed the scope of the claim before examination, the claims are no longer drawn to the previously non-elected claim and thus the application of a Double-Patenting Rejection is not precluded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 23, 29, 30, 35, 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,525,268. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions require combining stimulation pulses with frequencies in the range of 600-1500 Hz in order to produce a combined .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 28, 31-34, 36-39 and 41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carbunaru (2014/0005753).
In regards to Claims 19, 28, 31, 36, 39 and 41, Carbunaru discloses multi-electrode leads 12(1) and 12(2) having a plurality of electrodes E1-E16. Carbunaru discloses that a plurality of electrodes are capable of concurrently conveying individual electrical pulse trains to a common electrode, thereby creating a combined pulse train at the common electrode and these combined pulse trains have a frequency greater than the individual pulse trains (par. [0056]). Carbunaru also discloses that embodiments where 2 or more common electrodes are envisioned within the scope of the disclosure (par. [0061]). One such embodiment is in Fig. 9 in which interleaved stimulation is applied via a first electrode combination E2-E1 and a second electrode combination E3-E1 to produce a combined E1 pulse train having a frequency greater than the E2-E1 and E3-E1 pulse trains, which targets a first tissue region around E1. Additionally, Fig. 9 discloses applying interleaved stimulation via a third electrode combination E3-E4 and a fourth electrode combination E5-E4 to produce a combined E4 pulse train having a 
Alternatively, while Carbunaru does envision variations to the examples provided in the figures, Carbunaru does not explicitly disclose the exact combination of E2-E1, E3-E1, E4-E6 and E5-E6 as envisioned in the scenario previously presented above. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use combinations of electrodes that each have a unique electrodes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Additionally, Carbunaru provides a finite number of identified predictable solutions (i.e. 16 electrodes that can be paired in combination), each having a reasonable expectation of success.
Regarding Claims 20 and 21, Applicant claims defining relative sizes of a first target region with a second target region. As disclose din Applicant’s specification, this 
In regards to Claims 32 and 37, Carbunaru discloses the pulses can be set to be entirely interleaved with one another or can also be overlapping (see par. [0066]) as set by a user.
In regards to Claims 33, 34 and 38, Carbunaru discloses first and second set of electrode combinations can have the same frequency or different frequencies as desirably set/programmed by a user (see Fig. 9-16 for various examples; see also par. [0059])).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792